 

Case o-Lly-/0200-ast

WED-24009 0207-8 225 19-76260
Absolut Facilities Management, LLC
255 Warner Avenue

Roslyn Heights, NY 11577

Doc OUD ~Filed Vo/Oliz0 Entered Oo/O1/20 14755714

009141 9141 1 AB 0.416 14830 60 9066-1-9414
UyfafoNaEddy Magalgal gg ffUUaU A fpeng pepe fAp ye flag gf apy]

CORNING

 

KENNETH KEITH
10984 WILLIAMS RD.

NY 14830-9524

ATTENTION: ADDRESS CORRECTION REQUESTED

If you are receiving this notice, U.S. Postal Service records indicate that the address that the debtor listed
is subject to a forwarding order. Forwarding orders are only good for a limited time.

 

IF YOU ARE THE INTENDED NOTICE RECIPIENT,
Update your address immediately with the

Bankruptcy Court identified on the notice pursuant to_
the Court's local procedures.

- Sylvia Keith
593 Springbrook Dr.
} Palmyra PA 17078

 

 

IF YOU ARE THE DEBTORIDEBTOR’S COUNSEL

1. Find an updated address and send the attached
document to.thataddress

2. Update the address with the Bankruptcy Court
pursuant to the Court's local procedures.

 

24009009150019

 

 

 
 

009141

Case o-ly-/o0200-aSt DOC OUD Filed Oo/Ul/z0 Entered Oo/Ol/20 14755714

 

Debtor Absolut Facilities Management, LLC EIN XX-XXXXXXX

Name

United States Bankruptcy Court Eastern District of New York

Date case filed for chapter 11 9/10/19
Case number: 8-19-76260-ast ‘,

NOTICE OF ENTRY OF ORDER CONFIRMING
CHAPTER 11 PLAN OF REORGANIZATION

NOTICE IS HEREBY GIVEN THAT:

In accordance with Bankruptcy Rule 2002, an order was signed on 5/18/20 confirming the debtor's Chapter 11 Plan of
Reorganization.

The Order Confirming the Plan of Reorganization is on file and available for inspection in the Clerk's Office at:

290 Federal Plaza
Central Islip, NY 11722

Dated: May 18, 2020

For the Court, Robert A. Gavin, Jr., Clerk of Court

BLeocl.jsp (Notice Confirming Chapter 11 Plan rev. 02/01/17]

24009009150019

 
